Citation Nr: 1135671	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held in April 2011, in St. Petersburg, Florida, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In February 2005, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for bilateral hearing loss.  Although provided notice of this decision that same month, the Veteran did not perfect an appeal thereof.

2.  Evidence associated with the claims file since the unappealed February 2005 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  The evidence does not show a current diagnosis of bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the basis for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

After reviewing the Veteran's claims file, the Board finds that the RO failed to provide the Veteran with timely and adequate notice in this case.  Nevertheless, a remand for the RO to provide this notice is not warranted in this case.

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine).  

Based upon a review of the Veteran's claims file, the Board concludes that the Veteran has actual knowledge of the evidence she is required to submit in this case to reopen her claim and establish service connection for bilateral hearing loss.  At the hearing before the Board, the Veteran testified that she was aware of the elements of a service connection claim, and the RO's reason for the denial of her claim seeking entitlement to service connection for hearing loss, which was that her current hearing loss is considered normal for VA purposes.  She also indicated that she understood VA's criteria for defining hearing loss.  See Travel Board Hearing Transcript, p. 5, 10 (April 18, 2011).  Thus, the Board finds that any predjudice based upon notice deficiency in this case has been overcome by the Veteran having actual knowledge of the evidence she is required to submit in this case.  

In addition to actual knowledge, the Veteran was provided with a VA audiological evaluation to determine the existence of any current bilateral hearing loss.  As noted below, the recent June 2008 VA audiological evaluation did not show a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  At her hearing before the Board, the Veteran testified that her hearing loss had not worsened, and that she has not sought any treatment for this condition.  Absent a current condition, the benefit could not have been awarded as a matter of law.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of present disability there can be no valid claim.).  

Thus, given the actual knowledge exhibited by the Veteran, as well as her having received a VA audiological evaluation, the purpose of VA's duty to notify has been satisfied, and a remand in this matter would serve no practical purpose.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as her identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In claims to reopen, the VCAA explicitly provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, the Veteran was provided with a VA audiological examination in June 2008.  The June 2008 VA audiological examination was performed by a VA physician, who had reviewed the Veteran's claims file, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes concerning the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that this examination was inadequate.  Id.  Finally, there is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

This appeal was remanded by the Board in November 2010.  The Board's remand included directions for the RO to schedule the Veteran for a Travel Board hearing at the RO.  This hearing was conducted by the undersigned in April 2011.  Accordingly, the RO has complied with the Board's prior remand herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection for certain chronic diseases, including bilateral hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In addition to new and material evidence, revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In February 2005, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for bilateral hearing loss.  The basis for the RO's denial was that the evidence failed to show current hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The evidence which was of record in February 2005 indicated that the Veteran was exposed to high frequency noise during service, and that she was placed on a hearing profile.  

The Veteran contends that new and material evidence has been submitted sufficient to reopen her previously denied claim of service connection for bilateral hearing loss.  

Since the February 2005 rating decision, additional service treatment records, post service VA treatment records, a June 2008 VA audiological evaluation, and lay statements and testimony by the Veteran have been added to the Veteran's claims file.

The claim of service connection for hearing loss may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Initially, the Board notes that the additional service treatment records received in May 2006 and January 2007 are new.  None of these records, however, revealed findings of current hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  As noted above, the RO has essentially conceded inservice hearing loss.  Thus, while this evidence is new, it is not material in terms of 38 C.F.R. § 3.156(a) or relevant in terms of 38 C.F.R. § 3.156(c).

Other evidence submitted since the February 2005 RO decision consists of additional VA treatment records, a June 2008 VA audiological examination, and the Veteran's lay statements and testimony herein. 
  
Despite the Veteran's assertions, a review of the competent evidence submitted since February 2005 does not show that she has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.  While the Veteran is competent to report manifestations of hearing loss, she is not competent to determine if that hearing loss rises to the level defined by 38 C.F.R. § 3.385.  Thus, her statements to that issue are duplicative of her initial claim, and thus not new.

As for the new medical evidence of record, there is no showing of current hearing loss for VA purposes.  The June 2008 VA audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
15
LEFT
10
10
0
15
15

Speech audiometry revealed speech recognition ability of 96 percent in the right and left ears.  The report concluded with a diagnosis of clinically normal bilateral hearing, and the findings noted above are not disabling pursuant to 38 C.F.R. § 3.385.

Although the medical evidence, including the June 2008 VA audiological examination, received since February 2005 is new, in that it has not been submitted previously to agency adjudicators, it is cumulative or redundant of the evidence at the time of the prior decision which showed that the Veteran had no current hearing loss as defined for VA purposes in 38 C.F.R. § 3.385.  Moreover, none of the new evidence contradicts the previous RO finding that the Veteran does not have current bilateral hearing loss as defined for VA purposes in 38 C.F.R. § 3.385.  

Thus, the evidence received since the February 2005 rating decision denying the Veteran's application to reopen a service connection claim for bilateral hearing loss does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating it.  

As new and material evidence to reopen a finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, the February 2005 rating decision remains final, and the appeal is denied.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for bilateral hearing loss is not reopened.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


